—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 22, 1992 which assessed Rama Group of Companies, Inc. for additional unemployment insurance contributions.
Rama Group of Companies, Inc. is in the business of delivering monthly periodicals to subscribers in Erie and Niagara Counties. The Board found that the delivery persons used by Rama Group were employees and not independent contractors. The evidence in the record provides sufficient indicia of control to support the Board’s conclusion of an employment relationship.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the decision is affirmed, without costs.